              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:17-cv-00229-MR-DLH


MICHAEL ALAN PARKER,             )
                                 )
                     Plaintiff,  )
                                 )
           vs.                   )              ORDER
                                 )
CHARLES T. MARSTON, JR., M.D.,   )
WILLIS A. ARCHER, M.D., and      )
WALTER CLYDE HARPER, in his      )
individual capacity,             )
                                 )
                     Defendants. )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion to Compel

Defendants Marston and Archer [Doc. 42] and the Plaintiff’s Motion to

Compel Production of Medical Records by Rutherford Pediatrics [Doc. 44].

      The Plaintiff filed the present motions on October 1, 2018. In his first

motion, the Plaintiff moves the Court to compel the Defendants to respond

to the Plaintiff’s discovery requests about their current net worth within ten

days after the entry of an Order denying the Defendants’ Motion for Summary

Judgment. [Doc. 42]. In his second motion, the Plaintiff moves to compel

non-party Rutherford Pediatrics to produce the medical records of the
Plaintiff’s children in compliance with subpoenas issued by the Plaintiff on

August 1, 2018. [Doc. 44].

      The discovery period in this case closed on September 1, 2018. [Doc.

21 at 1]. The Case Management Plan specifically provides that “[m]otions to

compel must be filed within the discovery period or they may be deemed

waived.” [Id. at 6]. Because the Plaintiff failed to file his Motions to Compel

within the discovery period, his motions are subject to dismissal.

      In his Motion to Compel Defendants Marston and Archer, the Plaintiff

acknowledges the untimeliness of the motion but urges the Court to consider

it nonetheless on the grounds that he had “good cause” for the late filing

under Rule 16(b)(4) of the Federal Rules of Civil Procedure.1 Specifically,

the Plaintiff argues that, because he is seeking the disclosure of information

only in the event that the Defendants’ Motion for Summary Judgment is

denied, his present motion “is not a typical motion to compel.” [Doc. 43 at

5]. He further argues that an earlier filing of the motion “would not have

changed the discovery process and would not have altered the issues at

summary judgment.” [Id.].



1 The Plaintiff offers no excuse for the untimeliness of the Motion to Compel Production
of Medical Records by Rutherford Pediatrics.

                                           2
      The Plaintiff has not demonstrated good cause for his untimely filing.

The Plaintiff’s motion indicates that the Plaintiff received the Defendants’

objections to his discovery requests on July 12, 2018 (Marston) and on

August 23, 2018 (Archer). [Doc. 42 at 2 ¶ 4]. Similarly, the Plaintiff received

objections to the subpoena issued to Rutherford Pediatrics on August 15,

2018, well in advance of the discovery deadline. [Doc. 44 at 3 ¶ 8]. Thus,

the Plaintiff had ample opportunity to file these motions to compel prior to the

deadline for doing so as set forth in the Case Management Order. The fact

that an earlier filing would not have altered the discovery process or the

briefing of summary judgment issues is irrelevant.        One of the primary

reasons for the Court’s rule regarding the filing of motions to compel is that

allowing motions to compel to be filed after the closing of the discovery period

does not provide this Court with sufficient time to rule on the motions prior to

addressing dispositive motions. Here, the Defendants have already filed

their dispositive motion, and briefing is underway. The Plaintiff has not

demonstrated any good reason for the delay in the filing of the motions to

compel, and the Court finds that allowing such dilatory motions would only

impede the Court’s resolution of the dispositive motion now pending.

Accordingly, the Plaintiff’s motions to compel shall be denied as untimely.


                                       3
     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Compel

Defendants Marston and Archer [Doc. 42] and the Plaintiff’s Motion to

Compel Production of Medical Records by Rutherford Pediatrics [Doc. 44]

are DENIED.

     IT IS SO ORDERED.

                         Signed: October 3, 2018




                                       4
